Citation Nr: 0816432	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  05-16 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for right carpal tunnel syndrome (CTS) for the 
period prior to January 4, 2006.  

2.  Entitlement to an evaluation greater than 70 percent 
disabling for right CTS for the period from January 4, 2006, 
forward.   

3.  Entitlement to an evaluation in excess of 20 percent 
disabling for left CTS.  

4.  Entitlement to an effective date earlier than January 4, 
2006, for grant of special monthly compensation for loss of 
use of one hand.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran had active service from March 1977 to August 
1990.  The DD 214 shows an additional period of two months 
and 17 days of active service, the specific dates of which 
are not verified.  

One of the issues the Board must address is what issues are 
before the Board at this time.  See 38 U.S.C.A. § 7104; 
38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction to 
resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In a June 2006 decision, the Board adjudicated the veteran's 
appeal as to claims for higher evaluations for left and right 
CTS.  The veteran appealed the June 2006 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  

In an ORDER dated in October 2007, the Court granted a joint 
motion of the veteran and VA's General Counsel to vacate and 
remand the June 2006 Board decision for development and 
readjudication consistent with the contents of the joint 
motion.  

The basis of the joint motion is not clear, and will be 
addressed below.  The parties agreed that the Board should 
address two issues.  First, whether the veteran has a total 
functional loss of use of her right hand and if any relevant 
statutes and regulations apply as to whether special monthly 
compensation is thus warranted.  

Second, to provide reasons or bases for why an October 2004 
examination previously found to be insufficient for rating 
purposes in November 2005, was sufficient in June 2006, and 
to resolve any ambiguity within the Board's own findings and 
conclusions.  

At the time of the June 2006 decision, an issue before the 
Board was whether the veteran was entitled to an evaluation 
higher than 50 percent disabling for her right CTS for the 
period from January 4, 2006, forward.  In July 2006, the RO 
granted an evaluation of 70 percent disabling for the 
veteran's right CTS, effective January 4, 2006.  

In the July 2006 rating decision, the RO granted special 
monthly compensation for the loss of use of the veteran's 
right hand, also effective January 4, 2006.  Hence, the 
second issue that the parties agreed the Board need address 
is moot as the veteran has been granted the benefit sought in 
full.  

Since the RO last issued statements of the case in February 
and April 2006, additional evidence has been received by the 
Board.  With the exception of recent VA treatment records and 
an April 1980 service medical record, this evidence is found 
in the claims file from prior to February 2006, and has 
already been considered by the RO.  

After careful review of the veteran's claims file, the Board 
failed to locate another copy, or an original of the April 
1980 service medical record.  That single page states that 
the veteran complained of numbness of her right hand.  The 
age and content of that note render it not pertinent to 
evaluating the severity of the veteran's right or left CTS 
over the period of this appeal.  

Of the VA treatment records not already associated with the 
claims file, none of the records contain evidence favorable 
to granting higher ratings or even pertinent to the veteran's 
appeal as none of the records address the applicable rating 
criteria or the level of loss of function of the veteran's 
wrists or hands.  

Because the recently submitted evidence was either already 
considered by the RO or is not pertinent to the issues before 
the Board, the Board may proceed with adjudication 
irrespective of the evidence and when it was submitted.  See 
38 C.R.R. § 20.1304(c) (2007).  

The issue of an earlier effective date for grant of special 
monthly compensation for loss of use of one hand is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The preponderance of evidence of record is against a 
finding that the veteran had more than moderate incomplete 
paralysis of the right median nerve prior to January 4, 2006.  

2  From January 4, 2006, forward, the veteran's right CTS is 
rated as 70 percent disabling under the criteria found in 38 
C.F.R. § 4.124.  

3.  The preponderance of evidence of record is against a 
finding that the veteran has had more than moderate 
incomplete paralysis of the left median nerve. 

4.  For all periods prior to January 4, 2006 and from January 
4, 2006, forward, the veteran's right and left CTS do not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards..  

CONCLUSIONS OF LAW

1.  Prior to January 4, 2006, the criteria for an evaluation 
higher than 30 percent disabling for right CTS were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.124a, Diagnostic Code 8515 (2007).  

2.  From January 4, 2006, forward, the veteran's right CTS is 
evaluated at the maximum schedular rating for disability of 
the median nerve.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8515 (2007).  

3.  The criteria for an evaluation higher than 20 percent 
disabling for left CTS have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4124a, 
Diagnostic Code 8515 (2007).  

4.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's CTS.  38 C.F.R. 
§ 3.321(b)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 
(2007).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In determining the appropriate rating criteria for the 
veteran's service-connected CTS, the Board notes at the 
outset that there is no diagnostic code directly on point.  
When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R.  § 4.20.  

The disability in question is rated by analogy under 38 
C.F.R. § 4.124a, Diagnostic Code 8515, for paralysis of the 
median nerve.  The Board has reviewed other diagnostic codes 
and finds this to be the clearly most appropriate code.  

Because the veteran is right-hand dominant, her right CTS is 
rated as impairment of the major extremity and her left CTS 
is rated as impairment of the minor extremity.  38 C.F.R. § 
4.69 (2007).  

These claims for evaluations higher than that assigned by the 
RO originated from the RO decision that granted service 
connection for the disabilities.  In such claims, ratings can 
be assigned for separate periods of time based on the facts 
found, a practice referred to as assigning "staged" 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

Complete paralysis of the median nerve, with the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances, is rated 70 
percent disabling if of the major side and 60 percent if of 
the minor side.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

Moderate incomplete paralysis of the median nerve is rated 30 
percent disabling if of the major side and 20 percent 
disabling if of the minor side.  Id.  Severe incomplete 
paralysis of the median nerve is rated 50 percent disabling 
if of the major side and 40 percent if of the minor side.  
Id.  

The term 'incomplete paralysis' with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. 
§ 4.124a.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

In July 2006, the RO granted a 70 percent evaluation for the 
veteran's right CTS and special monthly compensation for loss 
of use of her right hand, effective January 4, 2006.  Seventy 
percent is the maximum rating available for paralysis of the 
median nerve on the major side.  Finding no other schedular 
criteria applicable for rating the veteran's disability, the 
Board finds that the veteran's right CTS has been assigned 
the maximum available schedular rating allowed by law.  As 
explained below, the Board has considered whether referral 
for extraschedular consideration of the veteran's case is 
warranted.  

The Board also notes that in January 2007 the veteran 
submitted a document disagreeing with the date assigned for 
her compensation benefits.  To the extent that she disagrees 
with the date assigned for grant of special monthly 
compensation for loss of use of her right hand, that matter 
is addressed in the REMAND portion of this document.  To the 
extent that she disagrees with the date of assignment of a 70 
percent evaluation for her right CTS, that issue is addressed 
by this decision.  

As the Board has jurisdiction to consider staged ratings, 
that jurisdiction necessarily appears to encompass 
adjudicating the effective date assigned for any such rating, 
though this is not clear.  Importantly, the Court has not 
been clear on this issue.  Normally, the Board addresses the 
issue of an increased evaluation and entitled to an effective 
date for the evaluation as separate claims.  However, in 
light of the joint motion, the Board will address this issue, 
as a finding of the Court must be obeyed.       

The veteran filed her claim for CTS in June 2003.  She 
contends that the 70 percent evaluation for her right CTS 
should be effective from 2003, rather than the 30 percent 
assigned prior to January 4, 2006.  She also contends that 
she is entitled to an evaluation higher than 20 percent 
disabling for her left CTS.  

There is no evidence of record favorable to granting ratings 
higher than that already assigned by the RO, for either her 
right or her left CTS.  VA afforded the veteran medical 
examinations of her left and right wrists and hands in 
October 2004 and January 2006.  A rating checklist, dated in 
May 2004, indicates that a medical opinion was needed to 
determine whether the veteran's then current diagnosed CTS 
was related pain she had reported during service.  

During the October 2004 VA examination, the veteran reported 
that daily activity caused painful flare-ups of her CTS.  She 
also reported that pain medication helped but did not 
alleviate her pain.  Treatment at that time consisted of 
bilateral wrist splints and prescribed esgic, sulindac, and 
Neurontin.  Range of motion measurements of her right wrist 
included dorsiflexion of 55/70, palmar flexion of 65/80, 
radial deviation of 10/20, and ulnar deviation of 30/ 45.  
The examiner diagnosed the veteran with bilateral CTS with 
"moderate loss of range of motion and moderate loss of 
functional capacity".   

This report provides no evidence favorable to assigning the 
veteran a rating higher than the 30 percent and 20 percent 
already assigned by the RO for moderate incomplete paralysis 
of her right and left median nerves, respectively.  

Rather, the Board finds that the October 2004 examination 
report provides evidence against assigning higher ratings.  
In particular, the examiner reported that the veteran had 
moderate functional capacity bilaterally.  38 C.F.R. § 4.10 
provides that the basis for disability evaluations is the 
ability of the body as a whole or of a system or organ of the 
body to function under the ordinary conditions of daily life.  
Although not dispositive, the examiner's report of moderate 
functional capacity is evidence to be considered by the Board 
and is evidence against assigning a rating for severe 
incomplete paralysis of the median nerve.  

In November 2005, the Board remanded this matter to the RO, 
finding that the October 2004 examination report did not 
contain sufficient detail and was thus inadequate for rating 
purposes.  Specifically, as is the Board's responsibility in 
these situations, the Board required another examination 
because the October 2004 report did not disclose findings 
necessary to evaluate the disability pursuant to the criteria 
set forth in Diagnostic Code 8515.  Another examination was 
conducted in January 2006.  

The veteran, through her representative, has argued that 
because the Board found the October 2004 examination report 
to be inadequate for rating purposes, the Board erred in 
placing any reliance on that report in determining whether 
higher ratings were warranted for the veteran's right and 
left CTS.  She argues that the Board should instead have 
relied exclusively on the January 2006 examination report and 
should essentially assumed that the physical findings from 
that examination show the severity of her CTS some two and 
one half years earlier, in June 2003.  

This argument against considering the October 2004 
examination report is based on the veteran's definition of 
"inadequate" to mean of no probative value.  However, the 
examination report has probative value because it addressed 
the level of functional capacity, the very basis for 
disability evaluations as stated in 38 C.F.R.  § 4.10.  To 
that extent the examination report provided evidence against 
the veteran's claims.  While the report was not sufficient to 
rate her disability on appeal, the report was not without 
probative value.  

The veteran's argument as to how the respective examination 
reports should be applied ignores controlling statutory 
language.  She ignores long established caselaw holding that, 
at the time of an initial rating, separate ratings may be 
assigned for separate periods based on the facts found.  See 
Fenderson v. West, 12 Vet.App. 119, 126 (1999).  She also 
ignores the plain language of 38 U.S.C.A.  § 5110.  38 
U.S.C.A. § 5110(a) provides that the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore.  38 U.S.C.A. 
§ 5110(b)(2) provides that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is "ascertainable" that an increase in disability had 
occurred, if application is received within one year from 
such date.  

Clear from this language is that the date of claim, or for an 
increased rating claim, one year prior to the date of claim, 
is the earliest possible effective date of a disability 
rating, not the default date.  The date that the given level 
of disability was factually ascertainable sets the effective 
date somewhere from that statutory earliest possible date, 
forward.  

The veteran's argument is based on an implied presumption 
that reverses the plain meaning of the statute.  The veteran 
would have 38 U.S.C.A. § 5110 read that once it is factually 
ascertainable that a level of disability exists, the rating 
for that level of disability should be applied to the earlier 
date, unless the evidence specifically shows that the 
criteria had not been met at that earlier date.  While this 
implied presumption may be more favorable to the veteran, it 
is not found in the statute.  

The veteran's argument is illogical.  The Board points out 
that the October 2004 examination did not provide evidence 
favorable to assigning higher ratings for the veteran's 
disabilities on appeal.  Therefore, her argument can be 
summed up as the following:  Since the October 2004 
examination report did not provide evidence that a higher 
rating was warranted at that time, a higher rating at that 
time is warranted based on examination results years later.  
The argument is without merit.  

It is important to note (and for the veteran to understand) 
that the Board finds significant evidence in the claims file 
providing evidence against the current evaluations, let alone 
higher evaluations or earlier effective dates for higher 
evaluations.  In fact, the bases for current rating 
determinations are not always clear in light of the objective 
medical evidence.  Clearly, the veteran was given the benefit 
of all reasonable doubt, and perhaps more, in the awarding of 
compensation by the VA.  The Board notes this fact in that it 
is important for the veteran to understand that there has to 
be a basis to award the veteran the 70 percent evaluation.  
The January 2006 examination provided, very arguably, the 
only basis for the 70 percent evaluation.  In fact, an object 
review of the record provides little basis for the 70 percent 
evaluation. 

The Board asks the Court to also recognize that this veteran 
is service connected at 100 percent for a somatoform 
disorder, which is clearly the basis for many of the 
veteran's alleged physical problems (if it were not, there 
would be little basis for the 100 percent evaluation).  
Importantly, no reference was made to this important fact 
within the joint motion.  In any future litigation of this 
case, the Board asks the Court to take consideration of this 
fact prior to any further Court action.  

In short, there is no evidence that the criteria for a rating 
higher than 30 percent for the veteran's right CTS or 20 
percent for her left CTS was met prior to January 4, 2006, so 
it is not factually ascertainable that the veteran had more 
than moderate incomplete paralysis of either median nerve 
prior to January 4, 2006.  However, there is evidence that, 
in October 2004, her right and left CTS resulted in no more 
than moderate incomplete paralysis of the median nerves.  

The Federal Circuit has stated that the Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Moreover, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  Assigning a probative weight to 
the October 2004 examination report and weighing that 
evidence along with the other evidence of record is within 
the province of the Board.  

As of October 2004, there was no evidence favorable to a 
grant of higher than moderate incomplete paralysis of the 
veteran's right and left CTS.  There is some evidence against 
such a grant; the October 2004 examination report finding 
that the veteran had moderate functional capacity of her 
hands and wrists, bilaterally.  Weighing the evidence of 
record at the time of the October 2004 examination, results 
in the inescapable conclusion that the preponderance of the 
evidence was against a grant higher than that already 
assigned by the RO for the veteran's left and right CTS.  

There is no other medical evidence of record from the period 
from June 19, 2003, to January 4, 2006 that showed the 
veteran to have had more than moderate incomplete paralysis 
of the either median nerve.  Moreover, the January 2006 
examiner diagnosed the veteran with mild-to-moderate left CTS 
and the October 2004 examination report does not indicate 
that the right hand was worse than the left.  Hence, read 
together, the October 2004 report and the January 2006 report 
provide more evidence against granting a rating higher than 
30 percent for the veteran's right wrist CTS for the period 
prior to January 4, 2006.  

Based on the above, the preponderance of the evidence is 
against an evaluations greater than 30 percent disabling for 
the veteran's right CTS and 20 percent disabling for the 
veteran's left CTS, for the period prior to January 4, 2006.  
38 U.S.C.A. § 5107(b).  Post-service medical records, as a 
whole, provide evidence against higher evaluations for this 
period of time.  Therefore, the portion of her appeal for an 
evaluation higher than 30 percent for right CTS, and for that 
matter, for an evaluation higher than 20 percent for left 
CTS, prior to January 4, 2006, must be denied.  

As explained above, the RO granted the veteran a 70 percent 
evaluation for her right CTS, effective the date of the 
January 4, 2006 examination.  Seventy percent is the maximum 
available rating under Diagnostic Code 8515.  The January 4, 
2006 examination report provides evidence of the severity of 
her right CTS only at the time of that examination.  Hence a 
review of the examination findings for the veteran's right 
CTS would serve no useful purpose.  

The January 2006 examiner diagnosed the veteran with mild to 
moderate left CTS.  Results of the January 2006 VA 
examination of the veteran's left hand and wrist include the 
following:  She reported aching or numb pain, rated as a 5 or 
6 on a pain scale where 1 is least severe and 10 is the most 
severe.  Functional loss was 60 percent during painful flare-
ups.  The pain was not constant, but occurred daily.  The 
veteran had a prescription for Tramadol, which relieved her 
left hand pain for approximately three hours.  All of her 
fingers could oppose her thumb.  Strength of her left hand 
was 4/5, including while making pushing, pulling, and 
twisting movements.  Expression was normal but sensation was 
decreased.  There was no heat, redness, or warmth, but there 
was some tenderness on palpating the whole left wrist, dorsal 
and ventral surfaces.  Left wrist dorsiflexion was 60/70, 
with pain and weakness at 60 degrees; palmar flexion was 
80/80 (normal), with pain at 80 degrees; radial deviation was 
20/20 (normal), with some pain at 20 degrees; ulnar deviation 
was 40/45, with pain at 40 degrees.  Range of motion 
decreased when moving against resistance, but the examiner 
stated that most of the loss was due to pain, and only some 
to weakness.  Her left hand has the "ape hand" deformity.  
Dorsiflexion, palmar flexion, ulnar deviation, and radial 
deviation have improved since her October 2004 VA 
examination.  She could make a fist with her left hand.  The 
veteran had some flattening of the left thenar eminence.

She had some loss of range of motion in her fingers on her 
left hand.  Ranges of motion for the first finger on the left 
hand were as follows: metacarpophalangeal flexion was 45/50 
with pain at 45; interphalangeal flexion was 60/80 with pain 
at 60.  Ranges for the second finger on the left hand were as 
follows: metacarpophalangeal flexion was 75/90 with pain at 
75; proximal interphalangeal flexion was 60/100 with pain at 
60, with some weakness present; distal interphalangeal 
flexion was 60/45 with pain at 60.  For the third finger on 
the left hand, the ranges of motion were as follows: 
metacarpophalangeal flexion was 75/90 with pain at 75; 
proximal interphalangeal flexion was 90/100 with pain at 90; 
distal interphalangeal flexion was 60/45 with pain at 60.  
Range of motion for the fourth finger on the left hand were 
as follows: metacarpophalangeal flexion was 75/90 with pain 
at 75, with some weakness present; proximal interphalangeal 
flexion was 75/100 with pain at 75; distal interphalangeal 
flexion was 35/45 with pain at 35.  The examiner diagnosed 
the veteran with "mild-to-moderate" CTS in her left hand. 
Overall, this report is found to provide medical evidence 
against this claim. 

The facts and examinations cited above are entitled to great 
probative weight and provide evidence against the claim.  The 
evidence of record does not show that the veteran has more 
than moderate incomplete paralysis of the left median nerve.  
The Board finds that the preponderance of the evidence is 
against a schedular evaluation greater than 20 percent 
disabling for left CTS.  38 U.S.C.A. § 5107(b).  That portion 
of the appeal is denied.  

Also considered by the Board is whether the veteran's CTS 
warrants referral for extraschedular consideration.  To 
accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The veteran has not required periods of hospitalization for 
her CTS.  Nor is there evidence of marked interference with 
employment or any other unusual or exceptional circumstances.  
There is no indication that the veteran is not adequately 
compensation for her CTS under the rating schedule.  In the 
absence of evidence presenting "exceptional" circumstances, 
the claim is not referred for consideration of an 
extraschedular rating; the veteran's disability is 
appropriately rated under the schedular criteria.

The Board does not find evidence that the ratings assigned 
for the veteran's CTS should be increased for any period 
based on the facts found.  The evidence of record from the 
day the veteran filed the claim to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  See Fenderson v. West, 12 Vet. App. 119 (1999) and 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In summary, the preponderance of post service medical 
evidence is against assigning an evaluation higher than 30 
percent disabling for the veteran's right CTS, for the period 
prior to January 4, 2006, and against assigning an evaluation 
higher than 20 percent disabling for the veteran's left wrist 
CTS for any period on appeal.  Since, January 4, 2006, the 
veteran's right wrist CTS is assigned the highest available 
rating under the only applicable criteria.  Hence, her appeal 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The VCAA duty to notify was partially satisfied by way of a 
letter sent to the veteran in September 2003 that fully 
addressed all four notice elements as those elements apply to 
other than assignment of disability ratings and effective 
dates.  That letter was sent prior to the initial RO decision 
in this matter.  The letter informed the veteran of what 
evidence was required to substantiate the claims for service 
connection and of the veteran's and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information, which would include that in her 
possession, to the RO.  

Here, the VCAA duty to notify was not satisfied with regard 
to assignment of disability ratings and effective dates.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the VCAA notice error has 
not been cured, but did not affect the essential fairness of 
the adjudication.  Over the course of the veteran's appeal 
she has been represented.  Through counsel, she demonstrated 
greater actual knowledge as to that which VCAA notice would 
have apprised her as to assignment of disability ratings and 
effective dates.  Her representative cited to the relevant 
diagnostic code under which her CTS is evaluated and 
presented extensive argument as to 38 C.F.R. § 3.400.  

Additionally, the veteran was sent copies of a March 2005 
statement of the case and a February 2006 supplemental 
statement of the case which contained the text of the 
relevant schedular and extraschedular criteria for rating 
service connected disabilities.  In April 2006 the Appeals 
Management Center sent the veteran a supplemental statement 
of the case that contained the regulation governing 
assignment of effective dates for VA compensation.  That 
document also contained notice as to how VA assigns 
disability ratings and effective dates.  

The Board does not contend that any of these post 
adjudication documents provided the veteran with VCAA notice 
or cured the defect in VCAA notice.  However, a reasonable 
person in receipt of these documents would understand what 
was needed to achieve higher disability ratings and earlier 
effective dates.  

Given the information sent to the veteran, coupled with her 
demonstration of actual knowledge through her representative, 
the Board finds that the errors in VCAA notice have not 
affected the essential fairness of the adjudication.  
Therefore, those no corrective action is necessary.  The 
Board may now adjudicate her appeal without danger of 
prejudice to the veteran from those errors.  

The Board is aware of the Court's recent clarification of 
VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In the 
instant case, the veteran disagreed with the initial ratings 
assigned for her CTS.  Although the issue before the Board is 
whether the veteran's CTS is properly rated, the appeal 
arises from a claim for entitlement to service connection, 
not an increased rating claim.  See Fenderson v. West, 12 
Vet. App. 119, 125 (1999) (explaining that a disagreement 
with an initial rating assigned for a disability following a 
claim for service connection is part of the original claim 
and technically not a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the Federal 
Circuit stated: 

section 5103 (a) requires only that the 
VA give a claimant notice at the outset 
of the claims process of the information 
and evidence necessary to substantiate 
the claim, before the initial RO decision 
and in sufficient time to enable the 
claimant to submit relevant evidence.  
This notice may be generic in the sense 
that it need not identify evidence 
specific to the individual claimant's 
case (though it necessarily must be 
tailored to the specific nature of the 
veteran's claim). 

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the Federal Circuit 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.  In short, VCAA notice 
requirements applicable to a claim for an increased rating do 
not apply to the matter decided in this decision.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and provided the veteran with VA examinations of her 
hands and wrists in October 2004 and January 2006.  

Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

An evaluation in excess of 30 percent disabling for right CTS 
for the period from June 19, 2003 to January 4, 2006, is 
denied.  

An evaluation in excess of 70 percent disabling for right CTS 
for the period from January 4, 2006, forward, is denied.  

An evaluation in excess of 20 percent disabling for left CTS 
is denied.  

REMAND

The October 2007 Order of the Court which granted the 
parties' joint motion directed the Board to address whether 
the veteran has a total functional loss of use of her right 
hand and if any relevant statutes and regulations apply as to 
whether special monthly compensation is thus warranted.  

As noted above, one of the matters the Board must address is 
which issue or issues are properly before it at this time.  
In essence, the following sequence is required:  There must 
be a decision by the RO; the veteran must timely express 
disagreement with the decision; VA must respond by issuing a 
statement of the case that explains the basis for the 
decision to the veteran; and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his or her argument in a 
timely-filed substantive appeal.  38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.203.  

The RO first considered whether special monthly compensation 
was warranted for the veteran's CTS in July 2006.  Hence, at 
the time of the June 2006 Board decision, the Board did not 
have jurisdiction to consider whether special monthly 
compensation was warranted.  Indeed, had the Board done so 
and determined that special monthly compensation was not 
warranted, such a decision would have been unfairly 
prejudicial to the veteran because would have been denied RO 
consideration of that matter in the first instance.  

Simply stated, a joint motion does not grant the Board 
jurisdiction of a claim.  

In July 2006, the RO granted special monthly compensation for 
the loss of use of the veteran's right hand.  Therefore, the 
issue that the Court ordered the Board to address is moot.  

Of record is a statement from the veteran, received by the RO 
in January 2007, in which she contends that "the effective 
date for pay should be 2003, not 2006."  

The Board construes this as a notice of disagreement with the 
July 2006 decision only as to the effective date assigned for 
grant of special monthly compensation for the loss of use of 
her left hand.  A statement of the case has not yet been 
issued with regard to this notice of disagreement.  See 38 
U.S.C.A. § 7105(d)(1).  Because the filing of a notice of 
disagreement initiates appellate review, the claim must be 
remanded for the preparation of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).  

Accordingly, the case is REMANDED for the following action:

After ensuring that VCAA notice has been 
provided the veteran, issue the veteran a 
statement of the case with regard to her 
notice of disagreement with the effective 
date assigned in the July 2006 rating 
decision for special monthly compensation 
for loss of use of her right hand.  The 
veteran should be informed of her 
appellate rights and of the actions 
necessary to perfect an appeal on this 
issue.  Thereafter, this issue is to be 
returned to the Board only if an adequate 
and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


